342 F.2d 997
Thomas F. ABBOTT, Jr., and Edith Abbott, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21721.
United States Court of Appeals Fifth Circuit.
April 6, 1965.

Petition for Review of a Decision of the Tax Court of the United States (District of Texas).
Warren W. Shipman, III, Donald H. Ray, McGown, Godfrey, Logan & Decker, R. W. Decker, Fort Worth, Tex., for petitioners.
Michael K. Cavanaugh, Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Eugene Colelle, Lee A. Jackson, Dept. of Justice, Washington, D. C., David O. Walter, Attorney, Department of Justice, Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
Petitioners, complaining of a decision and order of the Tax Court,1 approving and affirming a deficiency, are here insisting that the decision and order are erroneous and should be reversed.


2
A careful consideration of the record, in the light of the findings of fact and the opinion of the Tax Court, convinces us that the petition is without merit and that, for the reasons stated, and the authorities cited, by the Tax Court in its carefully considered opinion, its decision and order were right and must be affirmed.


3
Affirmed.



Notes:


1
 23 T.C.Memo. 445